Order entered March 20, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00196-CV

                          ERNEST LANELL BRONSON, Appellant

                                                   V.

                                 HSBC BANK USA, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05824-C

                                            ORDER
       This is an accelerated appeal. The record was due February 7, 2019. By letter dated

February 15, 2019, we notified the Dallas County Clerk that the clerk’s record was overdue; we

instructed the clerk to file the record within ten days. See TEX. R. APP. P. 35.3. On February 19,

2019, the Dallas County Clerk notified the Court that the record had been prepared but that

appellant had not paid or made arrangements to pay the $25 for the clerk’s record. That same

day, we notified appellant that the clerk’s record had not been filed because the clerk had not

received payment for the record. We instructed appellant to provide written verification he had

made payment within ten days and cautioned him that the failure to do so might result in the

dismissal of his appeal for want of prosecution.
      On February 27, 2019, appellant filed a copy of our letter along with a copy of a $25.00

Western Union money order made payable to John F. Warren, County Clerk. Noted on the

money order is the trial court cause number of this appeal: CC-18-05824-C. Because this

constitutes written verification of payment, we ORDER the Dallas County Clerk to file,

WITHIN SEVEN DAYS OF THE DATE OF THIS ORDER, the clerk’s record in this appeal.




                                                  /s/    KEN MOLBERG
                                                         JUSTICE